 

Exhibit 10.2

 

CONSENT

 

THIS CONSENT, dated as of May 10, 2020 and effective as of May 7, 2020 (this
“Consent”), is made among TearLab Corporation, a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors listed on the signature pages hereto, and
the lenders listed on the signature pages hereof (collectively, the “Lenders”),
with respect to the Loan Agreement referred to below.

 

RECITALS

 

WHEREAS, Borrower and the Lenders are parties to the Term Loan Agreement, dated
as of March 4, 2015, with the Subsidiary Guarantors from time to time party
thereto (as amended by the Omnibus Amendment Agreement, dated as of April 2,
2015, Amendment 2, dated as of August 6, 2015, Amendment 3, dated as of December
31, 2015, Amendment 4, dated as of April 7, 2016, Amendment 5, dated as of
October 12, 2017, Amendment 6, dated as of April 4, 2018, Amendment 7, dated as
of November 12, 2018, and Amendment 8, dated as of October 4, 2019, and as
further amended and restated, modified or supplemented from time to time, the
“Loan Agreement”);

 

WHEREAS, Borrower has requested that the Lenders consent to the incurrence of
unsecured Indebtedness by the Borrower under the Small Business Administration’s
(the “SBA”) Paycheck Protection Program under the Coronavirus Aid, Relief, and
Economic Security Act (the “Paycheck Protection Program”) in an aggregate
principal amount of up to $801,030.00 (the “SBA Loan”); and

 

WHEREAS, the Lenders (which Lenders constitute the Majority Lenders as required
by Section 12.04 of the Loan Agreement) have agreed, notwithstanding Section
9.01 of the Loan Agreement, to consent to the SBA Loan.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

SECTION 1. Definitions; Interpretation.

 

(a) Terms Defined in Loan Agreement. All capitalized terms used in this Consent
(including in the recitals hereof) and not otherwise defined herein shall have
the meanings assigned to them in the Loan Agreement.

 

(b) Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Consent and are incorporated herein
by this reference.

 

SECTION 2. Consent. Subject to Section 4 of this Consent, the Lenders hereby
consent for purposes of Section 9.01 of the Loan Agreement to the incurrence of
the SBA Loan; provided that (a) the SBA Loan shall be unsecured at all times and
(b) the interest rate on the SBA Loan shall not exceed 1.0% per annum.

 

SECTION 3. Agreements. Subject to Section 4 of this Consent, the Administrative
Agent, the Lenders and the Obligors hereby agree that:

 

 

 

 

(a) the SBA Loan shall constitute “Material Indebtedness” for all purposes of
the Loan Agreement; and

 

(b) the Obligors shall provide prompt written notice to the Lenders upon any
Responsible Officer of an Obligor becoming aware, or having reason to become
aware, that the SBA or any other applicable Governmental Authority has
determined that any portion of the SBA Loan is, or will in the future, not be
eligible for forgiveness pursuant to the Paycheck Protection Program as provided
in Section 7(a) of the Small Business Act.

 

SECTION 4. Conditions of Effectiveness. The effectiveness of Sections 2 and 3 of
this Consent shall be subject to the following conditions precedent:

 

(a) Borrower shall have submitted all required forms, applications and
certificates required for, and shall have been conditionally approved to
receive, the SBA Loan under the Paycheck Protection Program;

 

(b) Borrower, the Subsidiary Guarantors and the Majority Lenders shall have duly
executed and delivered this Consent pursuant to Section 12.04 of the Loan
Agreement; provided, however, that this Consent shall have no binding force or
effect unless all conditions set forth in this Section 4 have been satisfied;

 

(c) No Default or Event of Default shall have occurred and be continuing;

 

(d) No Lender or any of their Affiliates is deemed an “affiliate” of any Obligor
or any of its Subsidiaries for any purpose related to the SBA Loan, including
the eligibility criteria with respect thereto under the Paycheck Protection
Program or by the SBA; and

 

(e) The Obligors shall have paid or reimbursed the Lenders for their reasonable
and documented out-of-pocket costs and expenses (including the reasonable and
documented fees and expenses of the Lenders’ legal counsel).

 

SECTION 5. Representations and Warranties; Reaffirmation.

 

(a) Each Obligor hereby represents and warrants that:

 

(i) Each Obligor has the full power, authority and legal right to make and
perform this Consent. This Consent is within each Obligor’s corporate or
equivalent powers and has been duly authorized by all necessary corporate or
equivalent action and, if required, by all necessary shareholder action. This
Consent has been duly executed and delivered by each Obligor and constitutes a
legal, valid and binding obligation of such Obligor, enforceable against such
Obligor in accordance with its terms, except as such enforceability may be
limited by (A) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(B) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). This Consent
(w) does not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any third party, except for
such as have been obtained or made and are in full force and effect, (x) will
not violate any applicable law or regulation or the charter, bylaws or other
organizational documents of any Obligor or any of its Subsidiaries, (y) will not
violate any order of any Governmental Authority and (z) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Obligor or any of its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person.

 

2

 

 

(ii) No Default or Event of Default has occurred or is continuing or will result
after giving effect to this Consent.

 

(iii) Except as previously disclosed in Borrower’s public filings with the SEC,
no Material Adverse Effect has occurred or is reasonably likely to occur as a
result of giving effect to this Consent or the transactions contemplated hereby.

 

(iv) Each Obligor (i) has consulted its own legal and financial advisors with
respect to all matters related to the SBA Loan (including eligibility criteria)
and the Paycheck Protection Program, (ii) is responsible for making its own
independent judgment with respect to the SBA Loan and the process leading
thereto, and (iii) has not relied on any Lender or any of their Affiliates with
respect to any of such matters.

 

(b) Each Obligor hereby ratifies, confirms, reaffirms, and acknowledges its
obligations (including its payment obligations under Section 12.03(a)(i)(z) of
the Loan Agreement) under the Loan Documents to which it is a party and agrees
that the Loan Documents remain in full force and effect, undiminished by this
Consent, except as expressly provided herein. By executing this Consent, each
Obligor acknowledges that it has read, consulted with its attorneys regarding,
and understands, this Consent.

 

SECTION 6. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) Governing Law. This Consent and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

 

(b) Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Consent or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 6 is for the benefit of the Lenders
only and, as a result, no Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
the Lenders may take concurrent proceedings in any number of jurisdictions.

 

(c) Waiver of Jury Trial. EACH OBLIGOR AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

 

3

 

 

SECTION 7. Miscellaneous.

 

(a) No Waiver. Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Loan Agreement or any
of the other Loan Documents or constitute a course of conduct or dealing among
the parties. Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents. Except as modified hereby, the
Loan Agreement and other Loan Documents remain unmodified and in full force and
effect. All references in the Loan Documents to the Loan Agreement shall be
deemed to be references to the Loan Agreement as modified hereby.

 

(b) Severability. In case any provision of or obligation under this Consent
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(c) Headings. Headings and captions used in this Consent (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

 

(d) Integration. This Consent constitutes a Loan Document and, together with the
other Loan Documents, incorporates all negotiations of the parties hereto with
respect to the subject matter hereof and is the final expression and agreement
of the parties hereto with respect to the subject matter hereof.

 

(e) Counterparts. This Consent may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Consent by signing any such counterpart.
Receipt by facsimile or other electronic transmission of any executed signature
page to this Consent shall constitute effective delivery of such signature page.

 

(f) Controlling Provisions. In the event of any inconsistencies between the
provisions of this Consent and the provisions of any other Loan Document, the
provisions of this Consent shall govern and prevail. Except as expressly
modified by this Consent, the Loan Documents shall not be modified and shall
remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:       TEARLAB CORPORATION       By: /s/ Seph Jensen              
Name: Seph Jensen   Title: Chief Executive Officer

 

  SUBSIDIARY GUARANTORS:       TEARLAB RESEARCH, INC.         By: /s/ Seph
Jensen          Name: Seph Jensen   Title: Chief Executive Officer

 

  OCUHUB HOLDINGS, INC.         By: /s/ Seph Jensen         Name: Seph Jensen  
Title: Chief Executive Officer

 

  OCCULOGIX CANADA CORP.       By: /s/ Seph Jensen   Name: Seph Jensen   Title:
Chief Executive Officer

 

[Signature Page to Consent]

 

 

 

 

LENDERS:

 

CAPITAL ROYALTY PARTNERS II L.P.

 

  By: CAPITAL ROYALTY PARTNERS II GP L.P.,     its General Partner

 

  By: CAPITAL ROYALTY PARTNERS II GP LLC,     its General Partner

 

  By: /s/ Nathan Hukill     Name: Nathan Hukill     Title: Authorized Signatory
 

 

CAPITAL ROYALTY PARTNERS II (CAYMAN) AIV L.P.

 

  By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P.,     its General Partner

 

  By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC,     its General Partner

 

  By: /s/ Nathan Hukill     Name: Nathan Hukill     Title: Authorized Signatory
 

 

WITNESS: /s/ Nicole Neeson   Name: Nicole Neeson  

 

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.

 

  By: CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP L.P.,     its General
Partner

 

  By: CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC,     its General
Partner

 

  By: /s/ Nathan Hukill     Name: Nathan Hukill     Title: Authorized Signatory
 

 

[Signature Page to Consent]

 

 

 

 

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B” (CAYMAN) L.P.

 

  By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P.,     its General Partner

 

  By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC,     its General Partner

 

  By: /s/ Nathan Hukill     Name: Nathan Hukill     Title: Authorized Signatory
 

 

WITNESS: /s/ Nicole Neeson   Name: Nicole Neeson  

 

PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.

 

  By: PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP L.P.,     its General
Partner

 

  By: PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP L.P.,     its General
Partner

 

  By: /s/ Nicole Neeson     Name: Nathan Hukill     Title: Authorized Signatory
 

 

[Signature Page to Consent]

 

 

 